DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 04/04/2022 have been fully considered but they are not persuasive.
Regarding the rejections under 35 USC 101, the applicant argues that newly recited elements add significantly more than the abstract idea.
The examiner respectfully reiterates the responses to the previous arguments. Regarding the newly cited subject matter, the examiner respectfully submits that the rendering of a user interface is an additional element, however, it remains an insignificant extra-solution activity of a mere output of the result of the performance of the abstract idea. The determination of underlying behaviors may readily be performed through the same straightforward predefined reference information lookup table process, with a generic output of the correlated information. The receiving of data processes being direct from commercial behavioral assessment providers is a business solution to a business problem of developing a relationship with providers to share information. It is not necessarily rooted in computing technology, as the same information may readily be received over the phone or in person, and it does not improve the functioning of a computer or any other technical field. The claims remain directed to the abstract idea of a mental process of evaluation or the certain method of organizing human activity of managing relationships without significantly more.

Regarding the rejections under 35 USC 103, the applicant argues that Keen and Rosansky fail to teach acquiring different personality assessments from different providers distinct from each other, and rendering the claimed user interface information.
The examiner respectfully submits that Rosansky expressly teaches providing an interface with suggestions for interacting with individuals based on behavioral analysis in at least [0054]. The examiner further respectfully submits that Rosansky additionally teaches receiving behavioral information from multiple third party providers that are distinct from the first person as illustrated in case 2, FIG. 2.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, specifically a mental process of evaluation or the certain method of organizing human activity of managing relationships without significantly more. 
The claim(s) recite(s) a system that performs a process of:
 receive data for a first third party behavioral assessment from a first third party computing device operated by a first commercial behavioral assessment provider, the first third party behavioral assessment assessing a first behavioral characteristic of a first person, the first third party behavioral assessment being provided to the first person by the first third party behavioral assessment provider that is distinct from the first person; 
receive data for a second third party behavioral assessment from a second third party computing device operated by a second commercial behavioral assessment provider, the second third party behavioral assessment assessing a second behavioral characteristic of the first person, the second third party behavioral assessment being provided to the first person by the second third party behavioral assessment provider that is different than the first behavioral assessment provider and the first person; 
utilize the first behavioral characteristic from the first third party behavioral assessment and the second behavioral characteristic from the second third party behavioral assessment to calculate a behavioral parameter for the first person, wherein calculating the behavioral parameter includes cross mapping the first behavioral characteristic, the second behavioral characteristic, and skill data associated with the first person; 
compare the behavioral parameter against a corresponding behavioral parameter for a second person to determine how the first person and the second person would work together; and 
render a user interface that provides data about how the first person and the second person would work together, wherein the computing device determines underlying behaviors on how the first person should tailor an approach in interacting with the second person for including in the user interface.
The bolded limitations may readily be performed in the human mind as a mental process of observation and evaluation of known data. The data sources do not weigh on the issue of patent eligibility, it is merely a source for the known data to be obtained from, and is based on defining a business relationship with commercial providers. Alternatively, the bolded limitations recite a process that falls under the grouping of abstract ideas that is a certain method of organizing human activity – specifically managing relationships or interactions between people, i.e. determining how a first and second person may work together and how the first person should interact with the second person using known data.
This judicial exception is not integrated into a practical application because the additional elements of a “computing device” are merely the equivalent of instructions to implement the abstract idea using a generic computing device (MPEP 2106.05(f)), while the additional elements of receiving and providing data are insignificant extra-solution activities (MPEP 2106.05(g)). 
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a “computing device” are merely the equivalent of instructions to implement the abstract idea using a generic computing device (MPEP 2106.05(f)), while the additional elements of receiving and providing data are insignificant extra-solution activities (MPEP 2106.05(g)).
Dependent claims 2 – 12, 14 – 17, and 19 – 21 merely expand on the abstract idea, but do not provide any further additional elements.
The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 7 – 15, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Keen et al. (US 2018/0218309) in view of Rosansky et al. (US 2013/0124631).

Regarding claim 1, Keen teaches (FIG. 5A-5B, 6):
A system for processing behavioral assessments comprising: 
a computing device that stores logic that, when executed by the computing device, causes the system to perform at least the following: 
receive data for a first behavioral assessment, the first behavioral assessment assessing a first behavioral characteristic of a first person, the first behavioral assessment being provided to the first person by a first behavioral assessment provider (301, i.e. “email”, 504); 
receive data for a second behavioral assessment, the second behavioral assessment assessing a second behavioral characteristic of the first person, the second behavioral assessment being provided to the first person by a second behavioral assessment provider that is different than the first behavioral assessment provider ([0036] – [0038], 301, i.e. “instant messages”, 504 – process is repeated as necessary); 
utilize the first behavioral characteristic from the first behavioral assessment and the second behavioral characteristic from the second behavioral assessment to calculate a behavioral parameter for the first person, wherein calculating the behavioral parameter includes cross mapping the first behavioral characteristic, the second behavioral characteristic, and skill data associated with the first person (302 – 304, user profiles comprise personality traits which are analogous to behavioral parameters; [0044] normalizing the data from the various sources is analogous to cross mapping); 
compare the behavioral parameter against a corresponding behavioral parameter for a second person to determine how the first person and the second person would work together (506); and 
provide a user interface that provides data about how the first person and the second person would work together (FIG. 6).
Keen teaches receiving behavioral characteristics from multiple user submitted sources which may be third party stored (i.e. e-mail, instant messages, blog).
Rosansky [0056] – [0057] illustrates developing merged behavior profiles using multiple third party models submitted by the user for standardizing personality profile results. Rosansky further teaches receiving behavioral information from multiple third party sources (FIG. 2, case 2), and providing an interface with suggestions for how to interact with others ([0054]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the behavioral parameters from the third party personality profiles such as DiSC, MBTI, HBDI, etc. as taught by Rosansky as the data sources in Keen for the predictable advantage of utilizing known personality models to develop the standardized merged behavioral profile, and providing suggested interaction methods. Receiving these behavioral profiles from “commercial” sources is an obvious matter of design choice when said providers are available as it gives a predictable result based on standard assessments.
Regarding claim 2, Keen teaches:
The system of claim 1, wherein the user interface provides an option to add a new person and an option to delete a person from a comparison with the first person (506; each team member may be compared against the others).
Regarding claim 3, Keen teaches:
The system of claim 1, wherein the behavioral parameter includes a score for at least one of the following regarding the first person: personality, culture, strengths, skills and competencies, and a role of the first person (FIG. 4).
Regarding claim 4, Keen teaches:
The system of claim 1, wherein the logic further causes the system to provide a user interface for creating a first team that includes the first person and the second person, wherein the user interface further provides data related to the behavioral parameter to show how the first team will function (FIG. 5B, 6).
Regarding claim 5, Keen teaches:
The system of claim 4, wherein the logic further causes the system to perform at least the following: determine the first team rating for the first team; determine a second team rating for the second team; and compare the first team rating with the second team rating (FIG. 5B; Team level analysis).
Regarding claim 7, Keen teaches:
The system of claim 4, wherein the logic further causes the system to calculate a relationship map that indicates relationships among team members of the first team based on relationship criteria, wherein the relationship criteria may reside along a continuum between conflict and agreement (FIG. 6).
Regarding claim 8, Keen teaches:
The system of claim 1, wherein the logic further causes the system to provide an option to define desired behavioral characteristics of a team that includes the first person (500).
Regarding claim 9, Keen teaches:
The system of claim 1, wherein the logic further causes the system to calculate a behavioral parameter for the first third party behavioral assessment of a team that includes the first person (FIG. 5A, 5B; Team level analysis).
Regarding claim 10, Keen teaches:
The system of claim 1, wherein the first person is a job applicant for a position and wherein the logic further causes the system to determine, from the behavioral parameter, whether the first person fits the position (FIG. 6).
Regarding claim 11, Keen teaches:
The system of claim 1, wherein the user interface is provided in response to at least one of the following: receiving an electronic communication, beginning a meeting, or scheduling the meeting (300; administrator enters user information).
Regarding claim 12, Keen teaches:
The system of claim 11, wherein the logic further cause the system to provide an actionable insight on the second person (FIG. 6).

Regarding claim 13, Keen teaches:
A non-transitory computer readable medium for processing behavioral assessments that stores logic that, when executed by a computing device, causes the computing device to perform at least the following: 
receive data for a first behavioral assessment, the first behavioral assessment assessing a first behavioral characteristic of a first person, the first behavioral assessment being provided to the first person by a first behavioral assessment provider (301, i.e. “email”, 504); 
receive data for a second behavioral assessment, the second behavioral assessment assessing a second behavioral characteristic of the first person, the second behavioral assessment being provided to the first person by a second behavioral assessment provider that is different than the first behavioral assessment provider ([0036] – [0038], 301, i.e. “instant messages”, 504 – process is repeated as necessary); 
utilize the first behavioral characteristic from the first behavioral assessment and the second behavioral characteristic from the second behavioral assessment to calculate a behavioral parameter for the first person, wherein calculating the behavioral parameter includes cross mapping the first behavioral characteristic, the second behavioral characteristic, and skill data associated with the first person (302 – 304, user profiles comprise personality traits which are analogous to behavioral parameters; [0044] normalizing the data from the various sources is analogous to cross mapping); and 
provide a user interface that provides data about how the first person would fit into a predetermined team (FIG. 6).
Keen teaches receiving behavioral characteristics from multiple user submitted sources which may be third party stored (i.e. e-mail, instant messages, blog).
Rosansky [0056] – [0057] illustrates developing merged behavior profiles using multiple third party models submitted by the user for standardizing personality profile results. Rosansky further teaches receiving behavioral information from multiple third party sources (FIG. 2, case 2), and providing an interface with suggestions for how to interact with others ([0054]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the behavioral parameters from the third party personality profiles such as DiSC, MBTI, HBDI, etc. as taught by Rosansky as the data sources in Keen for the predictable advantage of utilizing known personality models to develop the standardized merged behavioral profile, and providing suggested interaction methods. Receiving these behavioral profiles from “commercial” sources is an obvious matter of design choice when said providers are available as it gives a predictable result based on standard assessments.
Regarding claim 14, Keen teaches:
The non-transitory computer readable medium of claim 13, wherein the behavioral parameter includes a score for at least one of the following regarding the first person: personality, culture, strengths, skills and competencies, and a role of the first person (FIG. 4).
Regarding claim 15, Keen teaches:
The non-transitory computer readable medium of claim 13, wherein the logic further causes the computing device to provide a user interface for creating the predetermined team, wherein the user interface further provides data to show how the first person will function on the predetermined team (FIG. 6).
Regarding claim 17, Keen teaches:
The non-transitory computer readable medium of claim 13, wherein the first person is a job applicant for a position and wherein the logic further causes the computing device to determine, from the behavioral parameter, whether the first person fits the position (FIG. 6).

Regarding claim 21, Keen teaches that the process is repeated as necessary [0055], but fails to expressly disclose:
The system of claim 1, further comprising: receiving data associated with a third third party behavioral assessment, the third third party behavioral assessment assessing a third behavioral characteristic of a first person, the third third party behavioral assessment being provided to the first person by a third third party behavioral assessment provider; receiving data associated with a fourth third party behavioral assessment, the third fourth party behavioral assessment assessing a third behavioral characteristic of a first person, the third fourth party behavioral assessment being provided to the first person by a third fourth party behavioral assessment provider;; and receiving data associated with a fifth third party behavioral assessment, the fifth third party behavioral assessment assessing a third behavioral characteristic of a first person, the fifth third party behavioral assessment being provided to the first person by a fifth third party behavioral assessment provider, wherein calculating the behavioral parameter further includes utilizing data from the third third party behavioral assessment, the fourth third party behavioral assessment, and the fifth third party behavioral assessment.
Rosansky teaches implementing results from multiple third party personality models to develop a merged behavior profile for use in further business decision determinations ([0056] – [0057]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to perform the integration and normalization of multiple personality assessments as disclosed by both Keen and Rosansky, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Keen et al. (US 2018/0218309) in view of Rosansky et al. (US 2013/0124631), as applied to claim 4 and 13 above, and further in view of Hull (US 2014/0358606).

Regarding claim 6, Keen teaches using behavioral profiles to compare individuals and teams, but fails to expressly disclose:
The system of claim 4, wherein the logic further causes the system to create team roles for the first team, wherein the team roles are based on behavioral parameters for each team member in the first team.
However, Hull teaches using behavioral profiles to assign team members to roles ([0092] – [0100]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Hull to the behavioral profiles of Keen for the predictable advantage of assigning particular team members to the roles that will most likely be successful.

Regarding claim 16, Keen teaches using behavioral profiles to compare individuals and teams, but fails to expressly disclose:
The non-transitory computer readable medium of claim 13, wherein the logic further causes the computing device to create team roles for the predetermined team, wherein the team roles are based on behavioral parameters for each team member in the predetermined team.
However, Hull teaches using behavioral profiles to assign team members to roles ([0092] – [0100]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Hull to the behavioral profiles of Keen for the predictable advantage of assigning particular team members to the roles that will most likely be successful.

Claims 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Keen et al. (US 2018/0218309) in view of Rosansky et al. (US 2013/0124631), and further in view of Halfteck et al. (US 2013/0344968).

Regarding claim 18, Keen teaches:
A system for processing behavioral assessments comprising: 
a computing device that stores logic that, when executed by the computing device, causes the system to perform at least the following: 
receive data from a first third party behavioral assessment, the first third party behavioral assessment assessing a first behavioral characteristic of a first person, the first behavioral assessment being provided to the first person by a first behavioral assessment provider (301, i.e. “email”, 504); 
receive data from a second third party behavioral assessment, the second third party behavioral assessment assessing a second behavioral characteristic of the first person, the first behavioral characteristic being different than the second behavioral characteristic, the second behavioral assessment being provided to the first person by a second behavioral assessment provider that is different than the first behavioral assessment provider ([0036] – [0038], 301, i.e. “instant messages”, 504 – process is repeated as necessary); 
utilize the first behavioral characteristic from the first behavioral assessment and the second behavioral characteristic from the second behavioral assessment to calculate a behavioral parameter for the first person, wherein calculating the behavioral parameter includes cross mapping the first behavioral characteristic, the second behavioral characteristic, and skill data associated with the first person (302 – 304, user profiles comprise personality traits which are analogous to behavioral parameters; [0044] normalizing the data from the various sources is analogous to cross mapping); 
compare the behavioral parameter against a corresponding behavioral parameter for a second person to determine how the first person and the second person would work together (506); and 
provide data about how the first person and the second person would work together (FIG. 6).
Keen teaches receiving behavioral characteristics from multiple user submitted sources which may be third party stored (i.e. e-mail, instant messages, blog).
Rosansky [0056] – [0057] illustrates developing merged behavior profiles using multiple third party models submitted by the user for standardizing personality profile results. Rosansky further teaches receiving behavioral information from multiple third party sources (FIG. 2, case 2), and providing an interface with suggestions for how to interact with others ([0054]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the behavioral parameters from the third party personality profiles such as DiSC, MBTI, HBDI, etc. as taught by Rosansky as the data sources in Keen for the predictable advantage of utilizing known personality models to develop the standardized merged behavioral profile, and providing suggested interaction methods. Receiving these behavioral profiles from “commercial” sources is an obvious matter of design choice when said providers are available as it gives a predictable result based on standard assessments.
Keen teaches  data is gathered from social network applications, e-mail applications, instant messaging applications, resumes, etc. 302, 303; [0038], [0045], which at least some of are noted to be third-party data. However, Keen fails to expressly teach the first behavioral characteristic being different than the second behavioral characteristic.
However, Halfteck teaches creating a personality profile for a person by blending behavioral characteristics derived from first and second different data sources for obtaining data regarding different attributes to enhance the personality profile (claim 23, [0055]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include behavioral data from multiple third party sources as disclosed by Halfteck in determining a behavioral parameter that encompasses more attributes for comparison in the process of Keen.
Regarding claim 19, Keen teaches:
The system of claim 18, wherein the logic further causes the system to provide a user interface for creating a first team that includes the first person and the second person, wherein the user interface further provides data related to the behavioral parameter to show how the first team will function (FIG. 5B; Team level analysis).
Regarding claim 20, Keen teaches:
The system of claim 18, wherein the first person is a job applicant for a position and wherein the logic further causes the system to determine, from the behavioral parameter, whether the first person fits the position (FIG. 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624